DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended specification, amended claims, and arguments/remarks, filed 3/30/2021 in response to Office Action (non-final rejection) mailed 12/31/2020.
Claims 1-20 were previously pending with Claim 20 withdrawn from further consideration due to nonelection from a restriction requirement. With Applicant’s filing of 3/30/2021 Claim 20 is cancelled, Claims 21-24 are newly added, Claims 15-16 are amended, and Claims 1-14 and 17-19 are as previously presented. Presently Claims 1-19 and 21-24 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The specification was previously objected to for minor informality. In light of Applicant’s amendment, this objection is withdrawn.
Claims 15-16 were previously objected to for minor informality. In light of Applicant’s amendment, these objects are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 3/30/2021, with respect to Claims 1-8, 10-13, 15-17, and 19 have been fully considered and are persuasive. The prior art rejections of Claims 1-8, 10-13, 15-17, and 19 are withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner notes new Claim 23 is a substantial duplicate of now-allowed Claim 14.
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Because Claim 14 is allowed and because the application is in condition for allowance except for the existence of the duplicate claim, Claim 23 is cancelled by Examiner’s amendment.
The application has been amended as follows: 
CANCEL CLAIM 23

Allowable Subject Matter
Claims 1-19 and 21-22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 24 are allowable because the recited limitation for at least one annular connection channel in fluid communication with both a flow channel of the plurality of flow channels of the nozzle body and the nozzle holes of the nozzle plate, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-19 and 21-22 are allowable as depending from an allowable base claim.
A close prior art reference of record Fridley discloses a die plate assembly for use in underwater pelletizing, the apparatus comprising a nozzle arrangement of a granulator including an inlet housing from a melting and/or mixing apparatus, the inlet housing including a flow channel for molten material (melt). The granulator further includes a nose cone that directs the melt to the upstream side of a die plate assembly comprising a nozzle body and a nozzle plate that includes a multiplicity of extrusion orifices flow Fridley does not disclose at least one annular connection channel in fluid communication with both a flow channel of the plurality of flow channels of the nozzle body and the nozzle holes of the nozzle plate.
A close prior art reference here made of record Murb (US 2015/0099023 A1) discloses a nozzle plate for a granulating device. The nozzle plate has a plurality of nozzles for the passage of melt, with each nozzle having a nozzle channel and at least one nozzle opening. A disc-shaped recess is formed in the nozzle plate centered on the center axis. A plurality of flow channels in fluid communication with the recess are formed in the nozzle plate extending radially away from the recess. While the recess connects flow channels of the nozzle plate, the recess is not an annular channel. A plurality of flow channels are not formed in a nozzle body, but rather the nozzle plate. Murb does not disclose at least one annular connection channel in fluid communication with both a flow channel of the plurality of flow channels of the nozzle body and the nozzle holes of the nozzle plate.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743